         Case 1:19-cv-01593-JEB Document 144 Filed 07/14/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
 Heredia Mons, et al.,                        )
                                              )
         Plaintiffs,                          )
                                              )                  No. 19-cv-1593 (JEB)
 v.                                           )
                                              )
 Alejandro Mayorkas, et al.,                  )
                                              )
         Defendants.                          )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s minute Order dated May 13, 2021, the parties, by and through

undersigned counsel, submit the following joint status report.

       1. The parties are continuing to confer in an effort to resolve this matter, with their most

recent conferral occurring through a Zoom platform on June 24, 2021.

       2. Accordingly, to allow the parties to continue their discussions, the parties propose that

they file a further status report with the Court in 60 days, specifically, by September 14, 2021.

                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS, D.C. BAR #415793
                                      Acting United States Attorney

                                      BRIAN P. HUDAK
                                      Acting Chief, Civil Division


                                      By: ______/s/____________
                                      JEREMY S. SIMON, D.C. BAR #447956
                                      Assistant United States Attorney
                                      Civil Division
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2528
                                      Jeremy.Simon@usdoj.gov

                                      Counsel for Defendants
Case 1:19-cv-01593-JEB Document 144 Filed 07/14/21 Page 2 of 2




                           AND


                      MELISSA CROW (D.C. Bar #453487)
                      Senior Supervising Attorney

                              /s/
                      LUZ V. LOPEZ (pro hac vice)
                      Senior Supervising Attorney
                      SOUTHERN POVERTY LAW CENTER
                      1101 17th St., NW, 7th Floor
                      Washington, DC 20036
                      Tel: (202) 355-4471
                      Melissa.Crow@splcenter.org
                      Luz.Lopez@splcenter.org

                      VICTORIA MESA-ESTRADA (pro hac vice)
                      CHRISTINA LAROCCA (pro hac vice)
                      SOUTHERN POVERTY LAW CENTER
                      2 S BISCAYNE BLVD, STE 3200
                      MIAMI, FL 33101
                      TEL: (786) 347- 2056
                      victoria.mesa@splcenter.org
                      christina.larocca@splcenter.org

                      Nora Ahmed
                      ACLU OF LOUISIANA
                      1340 Poydras Street
                      Suite 2160
                      New Orleans, LA 70122
                      917-842-3902
                      Email: justicelab@laaclu.org

                      Counsel for Plaintiffs
